Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/JP2018/037690 10/10/2018, which claims benefit of 62/571,391 10/12/2017.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
3.	Amendment of claims 1-2, cancelation of claims 3-4 and 8-14, and addition of claims 16-19 in the amendment filed on 1/5/2022 is acknowledged.   Claims 1-2, 5-7 and 15-19 are pending in the application.  Now new matter has been found.  Since the newly added claims 16-19 are commensurate within the scope of invention, claims 1-2, 5-7 and 15-19 are prosecuted in the case.
Responses to Amendments/Arguments
4.	Applicant's arguments regarding the rejection of claims 1-2, 5-7 and 15 under 35 U.S.C. 103 (a) over Funasaka  et al. ’614 have been fully considered but they are not persuasive.   
Applicants state “AS an initial matter, and as stated in the response to the prior Office Action, Funasaka does not describe oral administration with a dose range from 100 pg to 300 mg. Funasaka describes the dose range of 100 ug to 300 mg only for injection administration. The only dose ranges described by Funasaka for oral administration are: 30 ug to 10 g; 100 ug to 5 g; and 100 ug to 1 g. As described in the working examples of the present application, the inventors determined that an oral dosage comprising 30 mg to 140 mg of Compound A exhibits anti-tumor activity but does not provoke adverse reactions such as Grade 3 AST/ALT. With respect to adverse reactions, Grade 3 AST/ALT was not observed in any of the patients treated with 30 mg, 60 mg, 100 mg, or 140 mg of Compound A, but was observed in a patient treated with the higher dose of 180 mg. See specification at pages 41-42, paragraph [0101], see page 8.
	It is noted that Funasaka  et al. ’614 discloses the instant compound/composition with oral or injection formulation. The instant oral dose range from 30 mg to 140 mg is embraced within the scope of 100             
                µ
            
        g to 300 mg of Funasaka et al. ’614.
Additionally, the rationale to support a conclusion that the claim would have been obvious is that all the claimed element (i.e., oral dosage) were known in the prior art for oral or injection formulation and one skilled in the art could have combined the elements as claimed by known compounds from references including with no change in their respective functions for treating cancer including lung cancer or stomach cancer , and the teachings  yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
The instant “adverse reactions, Grade 3 AST/ALT was not observed in any of the patients treated with 30 mg, 60 mg, 100 mg, or 140 mg of Compound A”  does not provide any benefit or improvement compared with the oral or injection formulation of 
Funasaka  et al. ’614.
max or AUC(0-t) of compound A” of a previously known compound/composition of Funasaka  et al. ’614, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known compounds, see In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990), and MPEP 2112.01.   Without un-expected results, 
Funasaka  et al. ’614 still render obviousness over the instant invention.  Thus the rejection of claims 1-2, 5-7 and 15 under 35 U.S.C. 103 (a) over Funasaka  et al. ’614 is maintained. The newly added claims 16-19 are also rejected under 35 U.S.C. 103 (a) over Funasaka  et al. ’614 as the same above reasons.  Since claims 3-4 and 8-14 have been canceled, therefore the rejection of claims 3-4 and 8-14 under 35 U.S.C. 103 (a) has been obviated herein.
5.        Applicant's arguments regarding the rejection of claims 1-2 and 15-19 under the obviousness-type double patenting over Funasaka  et al. ’099 and ’047 have been fully considered but they are not persuasive.   
Funasaka et al.  ‘099 claims a compound/composition of the formula, 
i.e.,

    PNG
    media_image1.png
    322
    494
    media_image1.png
    Greyscale
, see claim 11 in column 218. Funasaka et al. ‘099 compound is 
used for treating lung cancer, the daily dose is from 0.1 mg to 300 mg per day, see columns 17 and 220.
Funasaka et al.  ‘047 claims a compound/composition of the formula, 
i.e.,

    PNG
    media_image1.png
    322
    494
    media_image1.png
    Greyscale
, see claim 15 in column 32. Funasaka et al. ‘047 compound is 
used for treating lung cancer, the daily dose is from 6.25 mg to 50 mg/kg, see columns 29 and 32. Thus the instant oral dose range of the instant composition is embraced within the scope of Funasaka et al. ‘099 and ‘047. 
The discovery of a new property or use, i.e., the instant “C max or AUC(0-t) of compound A” of a previously known compound/composition of Funasaka  et al. ’099 or ‘047 , even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known compounds, see In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990), and MPEP 2112.01.   Without un-expected results, Funasaka  et al. ’099 or ‘047 still render obviousness over the instant invention.  Thus the rejection of claims 1-2 and 15-19 under the obviousness-type double patenting over Funasaka  et al. ’099 and ‘047  is maintained.  Since claim 8 has been canceled, therefore the rejection of claim 8 under the obviousness-type double patenting has been obviated herein.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
6.	Applicant's arguments regarding the provisional rejection of claims 15 and 19 under the obviousness-type double patenting over Miyano   et al. ’772, ‘193  and ’139 have been fully considered but they are not persuasive.  It is noted that   Miyano   et al. ’772, ‘193  and ’139 use the same instant compound/composition for treating cancer including bile duct cancer and  breast cancer.  
Moreover, additionally, the discovery of a new property or use, i.e., the instant “C max or AUC(0-t) of compound A” of a previously known compound/composition of In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990), and MPEP 2112.01.   Without un-expected results,  Miyano   et al. ’772, ‘193  and ’139 still render obviousness over the instant invention.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-7 and 16-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
           Claims 5-7 and 16-18 independently recite the limitation "Compound B", i.e., see line 2 in claim 5.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

February 28, 2022